DETAILED ACTION

Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 27-47 are pending.
Claims 1-26 are cancelled.

Response to Arguments
Claim 27 recites, inter alia, “a waveguide . . . a first capsule including  . . . a compressed region on the proximal end to secure the first capsule to the waveguide . . . a channel between the first capsule and the waveguide . . . wherein a diameter of an inner surface of the compressed region is less than a diameter of an inner surface of the distal end.”
Applicant argues that combining the teachings of Griffin with that of Appling would result in a device that is inoperable.  See Brief at 12.  According to Applicant, the resulting device is inoperable for two reasons—it “lacks both a cooling pathway and has reduced thickness (and, thus, reduced insulation) to protect against cap degradation by overheating.”  Id.
Concerning the first reason, Applicant writes, “[s]ubjecting the proximal end of Griffin's capsule 255 to a fully circumferential crimp based on the teachings of Appling (see, FIG. 5a) would seal the fluid channel, thereby preventing fluid (indicated by the arrows in Griffin's FIG. 11) from flowing distally of the proximal end of capsule 255 (i.e., distally of the crimp).”  Id.   
Concerning the second reason, Applicant writes, “crimping any part of the secondary capsule 255 would reduce the thickness of secondary capsule 255 and, thus, decrease the ability of secondary capsule 255 to hold up against extreme temperatures encountered during vaporizing tissue. (Griffin at para. [0091].)”  Id.  
So, Applicant concludes that one of ordinary skill in the art would not be motivated to modify Griffin with Appling.
Understanding why Applicant’s argument is flawed requires a clarification of what the prior art teaches.  For the convenience of the reader, a mapping of key terms is provided below, along with a reproduction of key figures depicting the instant invention and the prior art.  


Table 1.  Mapping of Key Terms

Instant Invention
Griffin
Appling
1.  waveguide (104)
waveguide (200)
optical fiber (3)
2.  first/primary capsule (134)
secondary cap/capsule (210)
inner sleeve (13)
3.  second/secondary capsule (136)
primary cap/capsule (255)
outer sleeve (19)









    PNG
    media_image1.png
    469
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    258
    564
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    762
    453
    media_image3.png
    Greyscale



The instant invention comprises, inter alia: 
an outer capsule (136) surrounding an inner capsule (134) which, in turn, surrounds a waveguide (104);
a fluid-flow channel (182) disposed between the outer and inner capsules; and
the outer capsule is secured to the inner capsule by a crimp (170, Fig. 9).

Griffin teaches a device that comprises, inter alia:
an outer capsule (255) surrounding an inner capsule (210) which, in turn, surrounds a waveguide (200);
a fluid-flow channel (370, Fig. 12a) disposed between the outer and inner capsules (255, 210); and
the outer capsule is secured to the inner capsule by an adhesive (310).

Appling teaches a device that comprises, inter alia:
an outer capsule (19) surrounding an inner capsule (13) which, in turn, surrounds a waveguide (3); and
the outer capsule is secured to the inner capsule by an adhesive (39) which can be reinforced by a crimp (38).


Note that when the outer capsule is crimped to the inner capsule, the outer capsule is pressed into the inner capsule.  So, when the outer capsule is secured to the inner capsule by a crimp, the “diameter [of the outer capsule] of an inner surface of the compressed region [at the proximalmost end] is less than a diameter [of the outer capsule] of an inner surface of the [uncompressed] distal end,” as recited in claim 27.  As Appling explains, “the crimping process may force the wall of the outer protective sleeve 19 to be pressed into the adhesive layer 39 . . .”  See [0062].
In summary, the instant invention and the prior art references teach an outer capsule surrounding an inner capsule which, in turn, surrounds a waveguide.  Furthermore, both the instant invention and Griffin teach a fluid-flow channel between the outer and inner capsules.  The instant invention teaches that the outer and inner capsules can be secured by a crimp.   Griffin teaches that the outer and inner capsules can be secured by an adhesive.  And, importantly, Appling teaches that when the outer and inner capsules are secured by an adhesive, the adhesive can be reinforced by a crimp.  
Applicant’s argument (that the combination of Griffin, Appling, and Yamakawa would result in a device that is inoperative) is based on the unfounded assumption that the crimp disclosed by Appling compresses the entire circumference of the outer capsule.  As Applicant writes, “[s]ubjecting the proximal end of Griffin's capsule 255 to a fully circumferential crimp based on the teachings of Appling (see, FIG. 5a) would seal the fluid channel . . .”  See Brief at 12 (emphasis added).  Consequently, according to Applicant, “cooling fluid would no longer be able to flow through the entirety of the Griffin assembly, rendering the modified device subject to degradation and failure from overheating.”  Id.
	Applicant’s argument is flawed for two reasons.  
First, Appling does not teach a crimp that is fully circumferential.  Providing no textual support, Applicant merely references Fig. 5a which, like Fig. 4 (reproduced above), shows a cross-sectional view.  Such a cross-sectional view does not provide sufficient information to warrant the conclusion that the crimp is fully circumferential.  Indeed, a cross-section view of the crimped structure depicted in Fig. 9 of the instant application (reproduced above) would be similarly ambiguous.  Furthermore, Yamakawa teaches that crimps (e.g., 71, 75, 76, Figs. 9A, 9B) need not be fully circumferential.  
Second, assuming arguendo that Appling teaches a fully-circumferential crimp, one of ordinary skill in the art at the time of the invention would recognize that crimps need not be fully circumferential, as noted above.  “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Informed by Appling’s teaching that that when the outer and inner capsules are secured by an adhesive, the adhesive can be reinforced by a crimp, the person of ordinary skill would use a crimp that is not fully circumferential in order to preserve the fluid channel that Griffin considers as the critical piece of the technological puzzle.  As Griffin explains, “fluid flow between the caps (intra-cap flow) serves well . . . the thesis of this technology that device efficiency is of paramount import: to reduce, forestall onset or eliminate degradation improves surgical precision and speed, obviating the need of tissue-cooling.”  See [0045] (emphasis added).  “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007).  Therefore, contrary to Applicant’s argument, one of ordinary skill in the art would be motivated to combine the teachings of the prior art to arrive at an operative device with a crimp that is not fully circumferential in order to “reduce, forestall onset or eliminate degradation [thereby] improving surgical precision and speed, obviating the need of tissue-cooling.”
Also unfounded is Applicant’s argument that modifying Griffin by crimping the outer capsule would reduce its thickness resulting in a degradation of its ability to withstand extreme temperatures encountered during vaporizing tissue.  
Applicant’s argument is based on Griffin’s disclosure that “[t]he tissue contact function [of the outer capsule] requires more substantial material bulk and thickness, owing to the extreme temperatures encountered in vaporizing tissues . . .”  See [0091] (emphasis added).  From the above-quoted disclosure, Applicant concludes only that “the thickness of the secondary [outer] capsule is crucial to the success of the device.”  See Brief at 11 (emphasis added).  
Applicant’s conclusion is flawed because Applicant overlooks the significance of Griffin’s entire phrase “material bulk and thickness.”  Substantial material bulk (and concomitant thickness) yields an outer capsule with sufficient thermal capacity that will allow it to withstand extreme temperatures.  Thermal capacity is defined as the amount of heat to be supplied to a given mass of a material to produce a unit change in its temperature.  So, for a given material, the higher its bulk or mass, the higher its thermal capacity, i.e., more heat is required to change its temperature.  Therefore, Griffin is primarily concerned about the overall thermal capacity of the entire outer capsule as a whole rather than its thickness at some particular location.  And to focus solely on the thickness of the outer capsule at some particular (crimp) location while overlooking the significance of its material bulk is to ignore the underlying design rationale articulated by Griffin.  
The analysis above shows that Applicant’s argument makes two unfounded assumptions—namely, that (1) the thickness of the outer capsule at a proximal (crimped) region is a concern that is independent of the issue concerning thermal capacity (as explained above); and (2) the thickness of the outer capsule at a proximal (crimped) region is critical (for some other unstated reason).1  
However, even granting these two assumptions, Applicant’s argument remains unconvincing.  Assuming arguendo that the thickness of the outer capsule at a proximal (crimped) region is critical for some other reason that is independent of the issue concerning thermal capacity, Applicant does not provide and the prior art references do not disclose any information about the precise decrease in thickness due to crimping and the precise thickness required to withstand extreme temperatures encountered at the proximal (crimped) region during the vaporizing of tissue.2  Without such critical information, Applicant’s argument not only does not get off the ground (as a comparative matter) but also is merely unabashed speculation.3

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 27-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Griffin et al. (US 20060282068 A1, December 14, 2006) (hereinafter “Griffin”) in view of Appling et al. (US 20120316546 A1, December 13, 2012) (hereinafter “Appling”) and Yamakawa et al. (US 6238104 B1, May 29, 2001) (hereinafter “Yamakawa”).
	Regarding claims 27-28 and 30-37, Griffin teaches an apparatus, comprising: a waveguide having a tip (e.g., 200, Figs. 10-14); a first capsule  including an outlet port (255, Figs. 10-13), a proximal end over a proximal side of the tip of the waveguide, a distal end over a distal side of the distal tip of the waveguide, and a region on the proximal end to secure the first capsule to the waveguide (305, Figs. 10-13); and a channel between the first capsule and the waveguide, the channel extending from the compressed region to the outlet port., as depicted in Figs. 10-13.  See also, e.g., para [0091]-[0097].
Griffin does not teach that the region on the proximal end of the first capsule to secure the first capsule to the waveguide is compressed.   However, Griffin teaches that the region on the proximal end of the first capsule can be secured to the waveguide by means of an adhesive.  See, e.g., para [0096].  
Appling also teaches use of adhesive to secure a proximal end of a capsule (19, Fig. 4) to a waveguide (3, Fig. 4).  See para [0060]-[0061] and Fig. 4.  Moreover, Appling teaches that the adhesive bond between the capsule and the waveguide may be reinforced by crimping the capsule (33, Fig. 4).  See, e.g., para [0062].
Griffin does not teach wherein the compressed region includes a proximalmost end of the first capsule, and wherein a diameter of an inner surface of the compressed region is less than a diameter of an inner surface of the distal end.  Yamakawa teaches utilizing a compressed proximalmost region (e.g., comprising 75 and 71, Figs 9A, 9B) for securing an optical fiber in order to simplify assembly.  See, e.g., Figs. 9A, 9B and 5:49-6:15.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Appling and Yamakawa with the teachings of Griffin such that the apparatus further comprises a compressed region on the proximal end to secure the first capsule to the waveguide; wherein the compressed region includes a proximalmost end of the first capsule, and wherein a diameter of an inner surface of the compressed region is less than a diameter of an inner surface of the distal end (as recited in claim 27); wherein the waveguide includes a protective layer (construed as comprising the adhesive layer, discussed above) and the compressed region compresses the protective layer (as recited in claim 28); wherein the protective layer (construed as comprising 245, Figs. 8, 12a, 13) includes a nylon jacket (para [0090]), and the compressed region compresses the nylon jacket (as recited in claim 30); further including a second capsule (construed as comprising 210, 245, Figs. 10-13) between the first capsule and the waveguide (as recited in claim 31); wherein the second capsule includes a transmissive surface through which electromagnetic radiation is discharged; and the outlet port is aligned with the transmissive surface (as depicted in Figs. 10-13) (as recited in claim 32); wherein a back side of the second capsule, which is opposite a front side of the second capsule, is pressed against a back side of the first capsule; and the channel is formed between the front side of the second capsule and a front side of the first capsule (as recited in claim 33); wherein the first capsule is formed of a malleable metal (as recited in claim 34); wherein the waveguide includes a core, wherein the core includes the tip (as recited in claim 35); wherein the tip includes a polished surface that is beveled for redirecting electromagnetic radiation laterally (as depicted in Figs. 10-13) (as recited in claim 36); wherein the compressed region is a crimp (as recited in claim 37) in order to attach more securely the capsule to the waveguide.
Note that while Griffin discloses that structural failure due to the vaporization of the aqueous fluid between the secondary capsule 255 and the primary capsule 210 is unlikely (para [0095]), Griffin teaches that “[w]here temperatures rise even further, adhesives used to secure the protective cap to the fiber fail, or the fibers' polymer buffer coatings themselves fail, and the cap may dislodge. A dislodged cap is a catastrophic failure (axial emission) and often requires prolonged expeditions within the urinary tract for the purpose of retrieving the loose cap.”  See para [0022].
Regarding claim 38-47, as discussed above (Response to Arguments incorporated by reference herein), Griffin (in view of Appling) teaches an apparatus, comprising an optical fiber comprising a core and a protective layer (construed as comprising 245, Figs. 10-13) surrounding the core, the core comprising a distal tip that extends beyond the protective layer; a primary capsule (e.g., 210, Figs. 8-13) over the distal tip of the core; a secondary capsule (e.g., 255, Figs. 8-13) over the primary capsule and comprising: an outlet port, wherein a portion of an outer circumferential surface of the primary capsule directly contacts a portion of an inner circumferential surface of the secondary capsule; and a channel disposed between the outer circumferential surface of the primary capsule and the inner circumferential surface of the secondary capsule (as recited in claim 38); wherein the channel is disposed circumferentially around only a portion of the outer circumferential surface of the primary capsule (as recited in claim 39); wherein the secondary capsule includes a compressed region at its proximal end to secure the secondary capsule to the optical fiber (as recited in claim 40); wherein the compressed region is a crimp (as recited in claim 41); wherein an entirety of the channel is distal to the compressed region (as recited in claim 42); an apparatus, comprising: an optical fiber comprising a core and a protective layer surrounding the core, the core comprising a distal tip that extends beyond the protective layer; a primary capsule over the distal tip of the core; a secondary capsule over the primary capsule; and a channel disposed between an outer circumferential surface of the primary capsule and an inner circumferential surface of the secondary capsule, wherein the channel extends only partially around the outer circumferential surface of the primary capsule in a circumferential direction (as recited in claim 43); wherein the secondary capsule includes a compressed region at its proximal end to secure the secondary capsule to the optical fiber (as recited in claim 44); wherein the compressed region is a crimp (as recited in claim 45); wherein an entirety of the channel is distal to the compressed region (as recited in claim 46); wherein the optical fiber includes a protective layer and the compressed region compresses the protective layer (as recited in claim 47).
As discussed above, Griffin teaches “a portion of an outer circumferential surface of the primary capsule (201, Fig. 21) directly contacts a portion of an inner circumferential surface of the secondary capsule (700, Fig. 21)” as recited in independent claim 38, and at least “the channel extends only partially around the outer circumferential surface of the primary capsule in a circumferential direction” as recited in independent claim 43.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lens (700) in Griffin’s embodiment, as depicted in Fig. 21, with other embodiments comprising fluid channels (e.g., 385, Fig. 13) in order obtain the appropriate characteristics of the laser beam  (380, Fig. 13).  According to Griffin, “it is understood that those skilled in the art may conceive modifications and/or variations to the specific embodiments shown and described herein. Any such modifications or variations that fall within the purview of this description are intended to be included therein as well.”  See [0108].
Regarding claim 29, Griffin (in view of Appling) does not teach that the compressed region includes at least one tab for compressing the protective layer.  Yamakawa teaches an advantageous method for crimping optical fibers involving deformable members comprising at least one tab. See, e.g., Fig. 9A. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamakawa with that of Griffin in view of Appling and such that the compressed region includes at least one tab for compressing the protective layer in order to securely crimp to the waveguide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SCOTT LUAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        





    
        
            
    

    
        1 Perhaps thermal cycling of small geometries fatigues more easily the material of the outer capsule.  
        2 Assuming arguendo that crimping degrades the ability of the outer capsule to withstand extreme temperatures at the proximal (crimped ) region, Applicant faces the additional burden of establishing that the cooling afforded by fluid flow around the crimp would be insufficient because, as discussed above, combining the teachings of Griffin and Appling would preserve the fluid-flow channel (with a crimp that is not fully circumferential).   
        3 Leaving the realm of speculation to the reality of engineering, one of ordinary skill in the art would consider not only convective cooling afforded by fluid flow around the crimp, as discussed above, but also an enhancement of conductive cooling afforded by the more intimate coupling between the crimped outer and inner capsules.